Case: 17-50467      Document: 00514390374         Page: 1    Date Filed: 03/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 17-50467
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                     March 16, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

KENNETH LEE EBROM, also known as Kenneth Ebrom, also known as
Kenneth L. Ebrom,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:15-CR-386-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Kenneth Lee Ebrom pleaded guilty to trafficking in methamphetamine
and a related firearm crime. In his plea agreement, he reserved the right to
challenge the denial of a motion to suppress evidence found in his hotel room.
After a hearing at which Ebrom and police officers testified, the district court
found that Ebrom consented to the officers’ entry into the hotel room to look



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50467     Document: 00514390374     Page: 2   Date Filed: 03/16/2018


                                  No. 17-50467

for another person, and that the officers saw incriminating evidence in plain
view that led to the issuance of a valid search warrant that uncovered more
incriminating evidence.
      We review the district court’s legal conclusions de novo and its factual
findings, including its credibility assessments, for clear error. United States v.
Santiago, 410 F.3d 193, 197 (5th Cir. 2005). “A factual finding is not clearly
erroneous if it is plausible in light of the record as a whole.” United States v.
Galvan-Torres, 350 F.3d 456, 457 (5th Cir. 2003). The evidence is viewed in
the light most favorable to the Government as the prevailing party. See id.
Because the district court’s decision was based on the live testimony of
witnesses, “the clearly erroneous standard is particularly strong.” Santiago,
410 F.3d at 197.
      Ebrom first asserts that it was “entirely unreasonable” for the police
even to come to his hotel room door “because officers had no reasonable basis
to investigate” any activities in that room.        Ebrom did not raise this
suppression issue in the district court. Accordingly, he has waived it. See
United States v. Pope, 467 F.3d 912, 918-19 & n.16 (5th Cir. 2006); United
States v. Harrelson, 705 F.2d 733, 738 (5th Cir. 1983).
      In addition, Ebrom contends that he did not consent to the police
entering his room. He argues that the district court should have believed his
evidence rather than the police officers’ testimony, and he challenges the
district court’s conjecture that he consented because he was affected by recent
drug use and that an affidavit from his female companion was favorable to him
only because she feared him due to his prior conviction for family violence. The
court’s remarks do not undermine its assessment of the credibility of the police
officers, which is entitled to “particularly strong” deference. Santiago, 410 F.3d
at 197. Consequently, the district court committed no clear error because its



                                        2
    Case: 17-50467   Document: 00514390374    Page: 3   Date Filed: 03/16/2018


                               No. 17-50467

finding of consent is plausible when the evidence as a whole is viewed in the
light most favorable to the Government. See Galvan-Torres, 350 F.3d at 457.
     The judgment is AFFIRMED.




                                     3